Citation Nr: 0637092	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to October 1982 and August 1985 to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision, in which the RO 
denied the veteran service connection for a cervical spine 
disability.  The veteran filed a notice of disagreement (NOD) 
in October 2003, and the RO issued a statement of the case 
(SOC) in March 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2004.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Arthritis of the cervical spine was initially diagnosed 
more than one year after the veteran's discharge from 
service.

3.  The most persuasive medical opinion evidence on the 
question of whether there exists a medical nexus between the 
veteran's current cervical spine disability and service 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In January 2004, during the pendancy of this appeal, the RO 
sent the appellant a notice letter informing him that to 
support a claim for service-connected compensation benefits, 
the evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO readjudicated the claim (as reflected in the March 
2004 SOC).  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim for service connection, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The Board also finds that the January 2004 post-rating notice 
letter, as discussed above, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The January 2004 letter advised that VA is required to make 
reasonable efforts to obtain military medical records, VA 
treatment records, and Social Security Administration 
records, or records from other Federal agencies and to make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted evidence in support of his claim.  Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the veteran has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim.  
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As 
indicated above, the RO gave the appellant notice of what was 
required to substantiate his claim, and the appellant was 
afforded an opportunity to submit information and evidence 
pertinent to his claim via the January 2004 letter.  
Following the issuance of the above-mentioned letter, which 
completed VA's notice requirements, the appellant was 
afforded yet another opportunity to present information or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in March 2004.  Neither in 
response to the document cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The veteran's status is not at issue.  The RO has not 
notified the appellant with respect to degree of disability 
or effective date of rating; however, because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA medical providers 
that the appellant identified as having relevant records.  
The appellant has not identified, and the file does not 
indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated.  The appellant was afforded VA-
contracted medical examinations in connection with the claim, 
and the reports of those examinations are of record.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show that in his 
September 1978 and December 1979 Reports of Medical History, 
the veteran reported having recurrent back pain.  In his 
January 1989 Report of Medical History, the veteran also 
reported having recurrent back pain.  He was noted to have 
herniated nucleus pulposus and was status post a laminectomy 
on L3-4.  A March 1989 record shows that the veteran had a 
one month duration of neck pain.  The diagnosis was probable 
neck strain.  In April 1989, the veteran was referred to 
physical therapy for his right neck pain.  The diagnosis was 
postural neck pain.  An April 1989 X-ray of the cervical 
spine was within normal limits.  In May 1989, the veteran 
complained of neck pain.  A July 1989 record shows that the 
veteran continued to complain of pain in the right shoulder 
and back.  The November 1992, August 1994 and August 1996 
Reports of Medical History show that the veteran reported 
having recurrent back pain; however, it was noted on all 
occasions that he had a low back disability.  The March 1999 
separation Report of Medical Examination showed no indication 
of a cervical spine disability.

Post service, a June 2001 VA X-ray of the cervical spine 
revealed C5-6-7 moderate degenerative disc space losses with 
early hypertrophic osteophytosis of the contiguous vertebral 
plates recognized.  A December 2001 VA treatment record shows 
that the veteran complained of persistent pain in his neck.  
The diagnosis was degenerative joint disease.  A July 2002 VA 
treatment record shows a diagnosis of spondylosis cervicalis.

In September 2002, the veteran underwent a VA examination.  A 
magnetic resonance imaging (MRI) was conducted of the 
cervical spine and revealed mild-to-moderate C5-6 and C6-7 
spondylosis.  The examination was negative otherwise.

A September 2002 VA treatment record shows that the veteran's 
MRI revealed herniated nucleus pulposus at C5-6 and C6-7.

In March 2003, the veteran underwent a VA examination, during 
which he reported that during service he complained of pains 
in his posterior neck and he continued to complain of neck 
pain closer to the time of his discharge.  The diagnosis was 
spondylosis of the cervical neck at C5-6 and C6-7.

An October 2003 VA treatment record shows the veteran sought 
treatment for his cervical spine.  He reported that he had 
progressive pain in his neck over the past two years.  He 
submitted documents to the physician showing that he 
underwent physical therapy for his neck and trapezius pain 
while in the service and reported that his pain never 
resolved since his time in the service.  The physician 
diagnosed the veteran with chronic neck pain and opined that 
the neck pain was likely related to the injury for which the 
veteran received treatment in service.

In April 2004, the veteran underwent a VA examination.  The 
report of the VA examination indicates that the examiner, a 
VA nurse practitioner (who apparently conducted the 
examination in collaboration with a VA physician) reviewed 
the veteran's claims file, to include his service medical 
records.  The examiner stated that although the veteran 
sought medical treatment for neck pain while in service, it 
was on two separate incidents in 1989.  However, there were 
no reports of neck pain in his discharge physical nor was any 
report made of neck pain when the veteran experienced his 
motor vehicle accident in service.  Based on these facts, the 
examiner opined that there was no evidence to give a nexus 
that could link the veteran's complaints of pain in 1989 to 
his complaints of pain in 2002, which currently showed 
discogenic problems and degenerative joint disease.  The 
examiner concluded that it was least likely that the 
veteran's current degenerative joint disease of the cervical 
neck was related to his neck strain while in the military.  
It was noted that the examiner had discussed her findings 
with a physician who was in agreement with her opinion, and 
the report indicates that both signed the examination report.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that the claim for 
service connection for cervical spine disability must be 
denied.  

As indicated above, although neck pains were noted in 
service, x-rays were then negative and no cervical spine 
disability was then diagnosed.  Hence, no cervical spine 
disability was present in service.  In fact, the first 
indication of cervical spine disability-degenerative changes 
of the cervical spine revealed on a June 2001 VA X-ray, 
followed by a diagnosis of degenerative joint disease-was 
more than two years after the veteran's discharge from 
service in April 1999.  Because there is no medical evidence 
indicating that arthritis was present to a compensable degree 
within the first post-service year, the record does not 
present a basis for a grant of service connection on a 
presumptive basis.  

On the question of whether there exists a medical nexus 
between the cervical spine disability diagnosed more than two 
years after service and service , the record contains two 
conflicting medical opinions-one that tends to support, and 
one that weighs against, the claim.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while the opinion 
October 2003 VA treatment record tends to suggest a medical 
relationship between the veteran's cervical spine disability 
and his service, the April 2004 VA opinion-based upon 
examination of the veteran and consideration of his complete 
documented medical history-constitutes probative evidence 
that the veteran's cervical spine disability is not related 
to his service.  

The Board notes that the October 2003 VA physician opined 
that the veteran's cervical spine disability was related to 
his injury in service, for which he received treatment, and 
this opinion was based on review of the veteran's service 
medical records showing that he received physical therapy, 
while in service, for his cervical spine pain.  However, the 
April 2004 VA examiner performed a comprehensive review of 
the claims file, which includes service medical records 
spanning a period of 20 years.  Further, the examiner noted 
that she reviewed the veteran's records that showed his 
injuries after his in-service motor vehicle accident and also 
reviewed his separation physical examination report.  
Moreover, the April 2004 examiner gave a rationale for her 
opinion, whereas the October 2003 VA physician examiner gave 
no rationale for his opinion.  As the April 2004 VA 
examiner's opinion was based on a more comprehensive review 
of the veteran's entire service medical records, and 
rationale was presented for her opinion, the Board finds that 
this opinion is more probative (i.e., persuasive), on the 
medical nexus question.  Accordingly, the most persuasive 
medical opinion on this point weighs against the claim.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has a cervical 
spine disability that is related to service, this claim turns 
on a medical matter.  As a layperson without the appropriate 
medical training and expertise, the veteran simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the veteran's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for a cervical spine disability must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


